Citation Nr: 1701304	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  09-49 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to January 1968.  The Veteran died in October 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A travel board hearing was scheduled for May 13, 2013.  The appellant failed to appear to the hearing and has not requested to reschedule.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

In July 2013 the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in October 2008.  The cause of death was determined to be septic shock, respiratory and cardiac failure with an underlying cause of death of severe pneumonia, septic shock.

2.  The preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letters dated November 2008 and May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting the claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
A March 2011 VA opinion was obtained which addressed whether the Veteran's cause of death was related to his diabetes mellitus.  The Board finds this opinion adequate as it is based on a review of the relevant evidence of record and contains a complete rationale in support of the conclusion.  The Board acknowledges that no VA medical opinion was obtained regarding whether the Veteran's cause of death is related directly to his service, his service-connected cervicothoracic degenerative joint disease and disc disease, or presumed herbicide exposure.  The Board further concludes that no such opinion was necessary as there is no evidence suggesting a relationship between the Veteran's service, or service-connected disability, and his death.  See 38 U.S.C.A. § 5103 (a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  A VA medical examination is not required as a matter of course in every case involving a nexus issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required).  As discussed below, the record contains no competent evidence that there is a nexus between the cause of the Veteran's death and his service or a service-connected disability.  Thus the Board does not find it necessary to obtain a medical opinion.
The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Legal criteria
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

To grant service connection for the cause of the Veteran's death, it must be shown that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The evidence must show that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

If a Veteran was exposed to an herbicide agent during service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain enumerated diseases, including ischemic heart disease and diabetes mellitus type II, shall be presumptively service-connected, even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Facts and analysis

The appellant asserts that the Veteran's cause of death is secondary to his service-connected cervicothoracic degenerative joint disease and disc disease, including medications used treat the condition.  See appellant statement received May 19, 2009.  Alternatively, the appellant submitted a statement which requested that a legal presumption for ischemic heart disease be considered.  See appellant statement received November 23, 2010.  

The Veteran died in October 2008, over four decades after his separation from service, at the age of 61.  The Veteran's death certificate listed his immediate cause of death as septic shock, respiratory and cardiac failure.  The underlying cause of death was severe pneumonia, septic shock.  

At the time of the Veteran's death, the Veteran was service connected for cervicothoracic degenerative joint disease and disc disease.  

After a full review of the record, the Board finds that service connection for the cause of the Veteran's death must be denied.

The appellant does not assert (nor does the evidence show) that the Veteran first manifested any septic shock, respiratory and cardiac failure, or pneumonia during service or until many years after service.  Regardless, there is no competent evidence showing that the Veteran's fatal septic shock, respiratory and cardiac failure, or pneumonia was related to service, including exposure to herbicides.  

Service treatment records (STRs) contain no complaint, finding, history, treatment, or diagnosis of septic shock, respiratory failure, cardiac failure, or pneumonia.  The Veteran's December 1967 exit examination indicated a normal clinical evaluation of the Veteran's lungs, chest, and heart.  

VA treatment records reflect that the Veteran was a smoker for many years who was diagnosed and treated for pneumonia in March 2002 and again in October 2008 surrounding his death.  However, the records do not provide any link between the pneumonia and the Veteran's military service.  Further, there is no competent evidence that establishes an etiologically relationship between the Veteran's service and septic shock, respiratory failure, or cardiac failure.  

Turning to the appellant's contention that the claim should be considered under the legal presumption for ischemic heart disease due to the Veteran's Vietnam service, herbicide exposure has been conceded by the RO.  See VA memo dated March 9, 2011 and August 2012 supplemental statement of the case.  However, the record does not indicate a diagnosis of ischemic heart disease.  Accordingly, service connection for the cause of death based on this condition is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

The Board also observes that the Veteran was diagnosed with diabetes mellitus, which is subject to the presumption for service connection based on exposure to herbicides.  See VA treatment record dated September 23, 2008.  Although the Veteran was not service connected for diabetes mellitus, service connection for this disability would be warranted due to a legal presumption based on herbicide exposure.  However, the question at issue is whether there is a relationship between the diabetes mellitus and the Veteran's cause of death.  In this regard, there is no competent evidence indicating any possible relationship between the Veteran's diabetes mellitus and his cause of death.  Notably, a March 2011 VA medical opinion stated that diabetes mellitus was not related to the Veteran's cause of death.  The examiner rationalized that there was no known correlation between diabetes mellitus and the Veteran's cause of death shown as septic shock, respiratory and cardiac failure with an underlying cause of severe pneumonia, septic shock.  The Veteran's diabetes mellitus was very well controlled with minimal doses of oral medications.  The March 2011 VA examiner's opinion as to this matter is persuasive.  The opinion is based upon a substantially complete and accurate review of the evidence of record.  Notably, there is no contrary medical opinion of record.

Despite conceding herbicide exposure, the appellant's general assertion is not competent to establish a link between such exposure and his cause of death.  While lay persons are competent to provide opinions on some medical issues, the relationship between herbicide exposure and the development of a disease leading to a cause of death is outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  

As for whether service connection for the cause of death is warranted as secondary to service-connected cervicothoracic degenerative joint disease and disc disease, including medications to treat such, the evidence does not show that such caused, or materially contributed, to the Veteran's death.  

There is no competent medical evidence of record showing that the Veteran's fatal septic shock, respiratory and cardiac failure, or underlying condition of pneumonia, septic shock was related to cervicothoracic degenerative joint disease and disc disease or any treatment for the condition.  

The Board has considered the appellant's assertion that the Veteran's death was caused by his service-connected cervicothoracic degenerative joint disease and disc disease, including medications to treat such condition.  Here, for the same reasons as stated in the analysis above regarding lay statements, the Board finds that the medical question presented in this case is far too complex a matter for the appellant's assertions to constitute competent evidence because it involves the question of the interaction of potentially related diseases, rather than observable symptoms.

Given this evidentiary picture, the preponderance of the evidence is against finding that any herbicide exposure or cervicothoracic degenerative joint disease and disc disease had a causal connection to the Veteran's death.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


